 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED SPECIALTY INSURANCE                        Case No. 1:21-cv-00219-NONE-EPG
     COMPANY,
11                                                     ORDER RE: STIPULATION OF
                    Plaintiff,                         DISMISSAL AS TO TOTAL QUALITY
12                                                     LOGISTICS, LLC; NOTICE OF
     v.                                                VOLUNTARY DISMISSAL WITHOUT
13                                                     PREJUDICE AS TO DEFENDANT JUSTINE
                                                       THOMPSON
14   B&B TRUCK LINE, INC., et al.,

15                  Defendants.                        (ECF Nos. 37, 38)

16

17        This case is before the Court on two filings. (ECF Nos. 37, 38).

18        On May 28, 2021, Plaintiff United Specialty Insurance Company and Defendant Total

19   Quality Logistics, LLC, through counsel, filed a stipulation of dismissal as to Defendant Total

20   Quality Logistics, LLC only without prejudice. (ECF No. 37). In light of the stipulation, the

21   case against Defendant Total Quality Logistics, LLC has ended and is dismissed without

22   prejudice. See Fed. R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692

23   (9th Cir. 1997).

24        Also, on May 28, 2021, Plaintiff United Specialty Insurance Company filed a notice of

25   voluntary dismissal as to Defendant Justine Thompson only without prejudice. (ECF No. 38).

26   Defendant Justine Thompson has not filed either an answer or a motion for summary judgment.

27   Accordingly, in light of the notice, the case against Defendant Justine Thompson has ended

28   and is dismissed without prejudice. See Fed. R. Civ. P. 41(a)(1)(A)(i); Wilson, 111 F.3d at 692.


                                                   1
 1         The Clerk of the Court is respectfully directed to designate on the docket that Defendants

 2    Total Quality Logistics, LLC and Justine Thompson have been terminated from this action.

 3
     IT IS SO ORDERED.
 4

 5     Dated:    June 1, 2021                               /s/
                                                       UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   2
